Citation Nr: 1226732	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to May 13, 2005 for the grant of special monthly pension based on the need for regular aid and attendance.



REPRESENTATION

Veteran represented by:	Rebecca Patrick, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to June 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the RO that awarded special monthly pension benefits based upon the need for regular aid and attendance, effective on May 13, 2005.

In a June 2007 decision, the Board denied the Veteran's claim for an earlier effective date.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).

In October 2008, the Court issued an order that granted a Joint Motion vacating the June 2007 decision and remanding the matter to the Board for action in compliance with the Joint Motion.

In an April 2009 decision, the Board again denied the Veteran's claim for an earlier effective date.  The Veteran appealed to the Court.

In May 2010, the Court issued an order that granted another Joint Motion vacating the April 2009 decision and remanding the matter to the Board for action in compliance with the Joint Motion.

In a March 2011decision, the Board denied the Veteran's claim for an earlier effective date.  The Veteran again appealed to the Court.

In September 2011, the Court issued an order that granted a Joint Motion vacating the March 2011 decision and remanding the matter to the Board for action in compliance with the Joint Motion.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of increased compensation based on consideration of the nonservice-connected impairment of visual acuity of the right eye and the left eye disability for which the Veteran had been granted compensation in accordance with the provision of 38 C.F.R. § 3.383 has been raised by the Veteran's attorney.  This matter is referred to the RO for appropriate action.

The appeal is being remanded to the to the RO in order to comply with the recent Joint Motion.  VA will notify the Veteran if further action is required on his part.


REMAND

In the recent Joint Motion, the parties agreed that the Board erred by failing, in part, to make explicit findings of fact regarding the applicability of the implicit denial doctrine.  (See September 2011 Order).

The Court has made clear that, "in certain circumstances, pursuant to the implicit denial doctrine, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision." Cogburn v. Shinseki, No. 08-1561, 2010 WL 5079893, at *5 (quoting Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  

One such circumstances is when a veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  In that situation, the second claim is deemed denied, and the appeal period begins to run. Id.

The Court outlined four factors for consideration in determining whether a claim was implicitly denied.  These are (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).  Id. at 212-213.

The recent Joint Motion indicated that the Board needed to better explain its factual determinations concerning the implicit denial doctrine and application of the Cogburn factors numbers (2) and (4).  Cogburn v. Shinseki, 24 Vet. App 205 (2010).  

Specifically, the assessment as to the second factor (notice) was found to be conclusory in that the Board did not describe the specific information that was provided to the Veteran in connection with the earlier claim for pension benefits.  

The consideration of the fourth factor (representation) was also found to be deficient because the Board "hypothesized" and/or erroneously assumed that the Veteran had been represented at the time of the decision.  (See Joint Motion p. 5).  

On remand, the RO should identify the documents that were sent to Veteran as notice in connection with the earlier rating decision, i.e., whether the Veteran was provided with sufficient information for a "reasonable person" to know that benefits would not be awarded for the asserted claim.  Id.  
 
In addition, the RO also should determine whether the Veteran was represented in connection with the prior adjudication of the claim for pension benefits.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to identify to type of notice sent to the Veteran in connection with earlier claim for pension benefits so that it may be determined whether he was provided with sufficient information for a "reasonable person" to know that special monthly pension benefits would not be awarded.  

2.  Next, the RO should take all indicated action to identify whether the Veteran was represented in connection with his earlier claim for pension benefits so that it may assessed whether such representation, if any, affected his appeal or the prior adjudication of his claim in accordance with holding the holdings in Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  

2.  After completing any indicated development, the RO should readjudicate the claim for an earlier effective date for special monthly pension benefits in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



